Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7, 12, 14, 19, 26, 28-31, 61-63, 65, and 66 of copending Application No. 16/461,158 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as follow:
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




An apparatus for carrying out size reduction of battery materials under immersion conditions
a housing configured to hold an immersion liquid comprising at least one of sodium hydroxide and calcium hydroxide
a housing configured to hold an immersion liquid, the immersion liquid comprising at least one of sodium hydroxide and calcium hydroxide
a first feed chute defining an opening therein for receiving battery materials of a first type into the housing
a first feed chute defining an opening therein for receiving battery materials of a first type into the housing

a second feed chute defining an opening therein for receiving battery materials of a second type into the housing
a first submergible comminuting device disposed within the housing and submerged in the immersion liquid to receive the battery materials of the first type from the first feed chute, wherein said first submergible comminuting device is configured to cause a size reduction of the battery materials of the first type to form a first reduced-size battery material
a first submergible comminuting device disposed within the housing to receive the battery materials of the first type from the first feed chute, wherein said first submergible comminuting device is configured to cause a size reduction of the battery materials of the first type to form a first reduced-size battery material

a second submergible comminuting device disposed within the housing to receive the first reduced-size battery material from the first submergible comminuting device, wherein the second submergible comminuting device is configured to cause a further size reduction in the first reduced-size battery material to form a second reduced-size battery material

a delivering apparatus configured to deliver the battery materials of the second type from the second feed chute directly to the second submergible comminuting device

wherein the second submergible comminuting device is configured to cause a size reduction in the battery materials of the second type


Both inventions disclose a housing, a first feed chute and a first submergible comminuting device. Adding additional parts are considered obvious variants and within the skill level of an ordinary craftsman. 

Claim Objections
Claim 5, 16, and 16 are objected to because of the following informalities:  
Regarding claim 5, the claim states that it is dependent from the “The system of claim 1” should be the “The apparatus of claim 1”.
Regarding claim 16, the claim states “the first submergible comminuting causes” should be “the first submergible comminuting device causes” 
Appropriate correction is required.

Allowable Subject Matter
Claims 1-21 would be allowable with a timely filed Terminal Disclaimer.
The following is an examiner’s statement of reasons for allowance:
The closest prior art discloses an apparatus and system for carrying out size reduction of battery materials under immersion conditions. The closest prior art does not disclose or make obvious an immersion liquid comprises at least one of sodium hydroxide and calcium hydroxide in conjunction with the other structures in claims 1 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalyanavenkateshware Kumar whose telephone number is (571)272-8102.  The examiner can normally be reached on M-F 08:00-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/KALYANAVENKATESHWARE KUMAR/Examiner, Art Unit 3655

/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655